Ms. Linda McGarity Executive Director Arkansas Adult Probation Commission Tower Building Little Rock, AR 72201
Dear Ms. McGarity:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101, et seq.  Specifically, you have asked us to identify those records maintained by a probation office regarding an adult probationer which are subject to the FOIA.
This office has previously concluded that the records maintained by a probation office are subject to public inspection and copying to the extent permitted by the FOIA and other applicable laws. Opinion No. 89-028 (copy enclosed).  In sum, that Opinion concludes that there is no confidentiality provision in any of the Code sections governing probation records, except those of probationers whose convictions have been expunged.  There is also no exemption from inspection and copying for probation records contained within the FOIA itself.
Therefore, it is my opinion that there is no provision in existing law to shield a probation file in its entirety.  As noted in Opinion No. 89-028, however, a specific file may contain information that is exempt under the FOIA or other laws.  This will require a case by case determination.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.